Citation Nr: 1721894	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-44 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  He received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a rating in excess of 20 percent for hemorrhoids.

In March 2012, the RO granted service connection for rectal prolapse as secondary to the service-connected hemorrhoids and assigned an initial 30 percent disability rating, effective from October 14, 2010.  The record contains no indication that the Veteran initiated an appeal of this determination; thus, this issue is not on appeal.  

The Veteran testified before the undersigned at a March 2015 hearing in Washington, DC.  A transcript of the hearing has been associated with the file. In this regard, the Board notes that the Veterans Law Judge that held the March 2015  hearing is no longer with the Board.  The Veteran was sent a letter dated in March 2017, requesting that the Veteran inform VA whether he would like an additional hearing before the Board.  The Veteran responded in March 2017, indicating that he did not wish to testify at an additional hearing before the Board.

In June 2015, this matter was remanded for additional development.  At that time, the issues on appeal included entitlement to a total rating based on individual unemployability due to service-connected disability.  While the matter was in remand status, in an August 2016 rating decision, the RO awarded a total rating based on individual unemployability, effective October 3, 2012, the day following the date of the Veteran's last employment.  The record contains no indication that the Veteran has appealed the effective date assigned by the RO.  Thus, this issue is no longer in appellate status.  

In a March 2017 letter, the Board advised the Veteran that he was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the March 2015 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  Later that month, the appellant responded that he did not wish to appear at another Board and asked that his case be considered on the evidence of record.  


FINDING OF FACT

The Veteran's hemorrhoids disability is rated at the maximum 20 percent evaluation under Diagnostic Code 7336.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In a January 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, the Board notes that this matter was remanded in June 2015 for additional evidentiary development and due process considerations.  The Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has argued otherwise.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher evaluation for service-connected hemorrhoids.  Hemorrhoids are evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran is currently evaluated as 20 percent disabling for this condition under Diagnostic Code 7336, the maximum evaluation available for this disability.  In addition, the Veteran was first afforded this evaluation effective August 28, 1996, over 20 years ago.  The 20 percent rating is therefore protected.  See 38 C.F.R. § 3.951 (b) (2016).  Finally, the Board notes that the Veteran is also separately service-connected for rectal prolapse under Diagnostic Code 7334, and is evaluated as 30 percent disabled for that condition.  The evaluation of rectal prolapse is not under consideration in this appeal.  As such, unless the evidence suggests that the Veteran symptoms warrant a higher evaluation under a Diagnostic Code other than Diagnostic Codes 7336 and 7334, the 20 percent evaluation will be continued.

The evidence in this case consists of VA examinations dated in April 2010, November 2011, March 2014, and March 2016, as well as outpatient treatment records.  

The VA examination on April 8, 2010, indicated symptoms of anal itching, pain, swelling, perianal discharge, and protruding.  The Veteran had no diarrhea and tenesmus, and the Veteran did not report a leakage of stool.  The examiner indicated that the hemorrhoids were constantly present and that the Veteran had surgery for a banding 5 times over 43 years at various hospitals.  He reported residuals of recurrence with treatment of sitz bath, hemorrhoid cream, and suppositories.  Overall functional impairments included flare-ups and pain with heavy lifting.  External examination revealed 2 thrombosed hemorrhoids, with evidence of frequent reoccurrence, of approximately 4 cm x 2 cm each.  Examination of the abdomen revealed no striae on the abdominal wall, no superficial distension of the veins, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  Complete blood count results were within normal limits.  It was noted that corrective surgery was likely needed in the near future.  The examiner noted that the Veteran's hemorrhoids did not cause significant anemia, and there were no findings of malnutrition, although recent evidence showed some improvement in the condition, sustained improvement had not been definitively established. 

On examination in November 2011, the Veteran reported anal itching, pain, swelling, and perianal discharge.  The Veteran indicated that the hemorrhoids were constantly present.  Examination of the rectum showed no evidence of ulceration, fissures, or rectal bleeding.  External hemorrhoids were present on examination.  These hemorrhoids were not reducible.  The size of the hemorrhoids were small, and there was no evidence of bleeding, although thrombosis was present and there was evidence of frequent recurrence with excessive redundant tissue.  

On examination in March 2014, the Veteran indicated that he was offered surgery to remove his hemorrhoids, but he declined.  The Veteran was noted to have  intermittent bleeding, pain, and palpable bulging hemorrhoid without anemia.  The examiner stated that the Veteran had large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, and evidence of frequent recurrences. 

Finally, on examination in  March 2016, examination revealed that the Veteran had mild to moderate hemorrhoids.  Physical exam revealed a small external non-thrombosed hemorrhoid at the 5 o'clock position.  There was no evidence of anemia or persistent bleeding.  

The Board has also reviewed the Veteran's VA and private treatment records.  These records indicate that the Veteran has had continuing treatment for hemorrhoids.  Some records noted rectal bleeding as well, but no evidence of ulceration or fissures.  The Veteran has had several diagnoses of severe hemorrhoids.

Applying the facts in this case to the legal criteria set forth above, the Board concludes that a higher evaluation for service-connected hemorrhoids is not warranted.  As noted above, the Veteran is in receipt of a protected 20 percent evaluation for this condition, which represents the highest schedular evaluation available for this condition under Diagnostic Code 7336.  The Veteran is also separately evaluated for rectal prolapse under Diagnostic Code 7334, and the Board finds no other applicable diagnostic code upon which a higher rating could be granted.  For example, the Veteran was not found to have impairment of sphincter control or stricture of the rectum or anus under Diagnostic Codes 7332 or 7333.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333 (2016).  Accordingly increased or separate ratings are not warranted under those diagnostic codes.

Finally, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected hemorrhoids are inadequate.  The criteria under which the Veteran's disability is rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  The Board finds that the criteria for the currently assigned rating reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  As a result, referral for extra-schedular consideration is not warranted.  

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions and the Veteran has not contended otherwise.



ORDER

Entitlement to an evaluation in excess of 20 percent for hemorrhoids is denied. 




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


